Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 1 of 47




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Case No.:
  KENNETH HOROWITZ as ASSIGNEE of
  UNDERWATER EXPLORATION COMPANY INC
  Plaintiff,
  vs.
  ALLIED MARINE, INC a/k/a FERRETTI GROUP USA, INC
  a/k/a FERRETTI GROUP USA,
  FERRETTI S.p.A., and
  FERRETTI GROUP OF AMERICA, LLC a/k/a FERRETTI GROUP
  Defendants.
  ________________________________/


                                            COMPLAINT

           COMES      NOW      the   Plaintiff,   KENNETH    HOROWITZ        as   ASSIGNEE     of

  UNDERWATER EXPLORATION COMPANY INC., by and through undersigned counsel, and

  sues Defendants, ALLIED MARINE, INC, FERRETTI S.p.A., and FERRETTI GROUP OF

  AMERICA LLC and alleges:

                                  PARTIES AND JURISDICTION

        1. This is an action for breach of express and implied warranties pursuant to the Magnuson

           Moss Warranty Act, 15 U.S.C. § 2301, et al. in an amount exceeding $50,000 and for

           Revocation of Acceptance under Florida Statute §672.608 in an amount exceeding

           $75,000.00.
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 2 of 47




     2. This is an action that is within the jurisdiction of this Court pursuant to federal question

        jurisdiction under 28 U.S.C. §1331 and 15 U.S.C. §2310(d). All claims set forth herein

        arise from the same operative facts and should be disposed of in a single proceeding.

     3. This Court has supplemental jurisdiction to the extent required to adjudicate any state law

        claims necessary to address all issues and claims raised in the pleadings. The events, acts,

        and circumstances giving rise to this action occurred in Florida and venue is proper within

        this District.

     4. At all times material hereto, Plaintiff was a citizen of the State of Florida residing in Palm

        Beach County and owner of a certain 2020 Rivamare yacht hull number 38-51 (herein after

        RIVA) which is the subject of this litigation.

     FERRETTI S.p.A.

     5. At all times material hereto FERRETTI S.p.A. is an Italian multinational shipbuilding

        company headquartered in Italy which specializes in the design, construction and sale of

        luxury motor yachts. Its products are sold under the brands Ferretti Yachts, Custom Line,

        Pershing, Itama, Riva, Mochi Craft and CRN.

     6. FERRETTI S.p.A. is 100% owner of Defendants ALLIED MARINE, INC and FERRETTI

        GROUP OF AMERICA, LLC.

     7. FERRETTI S.p.A. entered into a written Organisation, Management and Control Model

        Pursuant to Italian Legislative Decree 231/2001 in which it adopted corporate governance

        structures and risk prevention systems to stop managers, executives, employees and

        external collaborators from committing crimes and to shield itself from criminal and civil

        penalties for acts committed in Italy as well as abroad such as in this case the United States

        of America.



                                             Page 2 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 3 of 47




     8. The corporate purpose of creation of the FERRETTI S.p.A. Control Model is stated as:

        Ferretti S.p.A. has deemed it necessary to draw up an Organisational Model in line
        with the measures of Italian Legislative Decree No. 231 of 2001 and with the
        Confindustria Guidelines of 07/03/2012 and subsequent amendments and
        supplements (March 2014), in order to ensure conditions of fairness and
        transparency when conducting corporate transactions and business.

        The model is intended to describe the operational procedures adopted and the
        responsibilities assigned at Ferretti S.p.A.

        The Company believes that its adoption of this Model constitutes, in addition to the
        measures of law, a valid instrument to inform and raise awareness among not only
        all its employees (consultants, partners, suppliers, etc.), who carry out their own
        activity in the name and on behalf of Ferretti, but also all those who interact with
        it.


     9. The Control Model adopted by FERRETTI S.p.A. resulted in FERRETTI S.p.A.:

            a.   creating a Code of Ethics which governs the principles of conduct with which all

                 employees must comply;

            b. identifying an organizational structure capable not only guaranteeing a clear,

                 organic distribution of duties and implementing segregation of functions, but also

                 of inspiring and monitoring the propriety of all its employers' conduct;

            c. formalizing a manual and computerized corporate procedures intended to regulate
                 implementation of the activities (the monitoring instrument of "separation of
                 duties" between those implementing crucial phases in a process at risk is especially
                 effective from a preventive viewpoint);
            d. informing all staff effectively, clearly and in detail not only of the Code ol Ethics,
                 corporate procedures, the penalty system, the powers of authorization and
                 signature, but also of all the appropriate instruments to prevent unlawful acts from
                 being committed;
            e. preparing a suitable penalty system.


                                             Page 3 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 4 of 47




     10. The Control Model expressly applies to all members of the FERRETTI GROUP including

        defendants ALLIED MARINE, Inc dba FERRETTI GROUP USA and FERRETTI

        GROUP of AMERICA, LLC dba FERRETTI GROUP in which FERRETTI S.p.A. is the

        parent company.

     11. The Control Model states:

        . . . . Ferretti Group has decided to operate according to ethical principles aiming to
        ensure the business activity, corporate purpose and development of all its
        subsidiaries comply with the laws in force in their respective legal systems.
        Thus, Ferretti Group has adopted a Code of Ethics aiming to identify a series
        of behavioral principles, which the Companies in the Group acknowledge as
        their own, and with which compliance by the corporate bodies, employees and
        all those who collaborate and cooperate for any reason with the different
        companies in the Group is mandatory. (Emphasis Supplied)
     12. At all times material FERRETTI S.p.A. was the registered owner of                 the URLs

        “Ferrettigroup.com” and “Ferrettigroupamerica.com.”

     13. At all times material FERRETTI S.p.A. engages in a worldwide advertising campaign

        which includes consumers in Florida to promote and sell the boats in manufactures under

        its brand including Riva Yachts.

  ALLIED MARINE, INC a/k/a FERRETTI GROUP USA, INC a/k/a FERRETTI GROUP
  USA

     14. At all times material hereto, Defendant ALLIED MARINE, INC. (hereinafter refered to as

        “ALLIED MARINE” or “ALLIED MARINE INC”.) is a Florida Corporation with its

        principal place of business and legal address at 1445 SE 16th Street, Fort Lauderdale,

        Florida and does business as FERRETTI GROUP USA.

     15. On August 24, 2010 FERRETTI GROUP USA, INC merged corporately with ALLIED

        MARINE, INC in which ALLIED MARINE, INC was the surviving entity.

                                            Page 4 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 5 of 47




     16. FERRETTI GROUP USA is the fictitious name registered to ALLIED MARINE.

     17. ALLIED MARINE conducts business under the name of FERRETTI GROUP USA.

     18. ALLIED MARINE is owned 100% by FERRETTI S.p.A.

     19. ALLIED MARINE is under the corporate control of FERRETTI S.p.A.

     20. At all times material hereto, Defendant ALLIED MARINE, INC. was part of the “Ferretti

        Group’ (as identified in the FERRETTI S.p.A Control Model) subject to the Code of Ethics

        promulgated by FERRETTI, S.p.A.

     21. At all times material hereto, Defendant ALLIED MARINE, INC. was part of the “Ferretti

        Group” (as identified in the FERRETTI S.p.A Control Model) subject to Control Model

        promulgated by FERRETTI, S.p.A.

     22. ALLIED MARINE’s Director, Vice president, Controller and Secretary is Simone Meletti

        who is employed by Ferretti S.p.A. in Forli Italy as its Group Sales and Marketing

        Controller. Previously, Melletti worked for FERRETTI S.p.A. as the Group Financial

        Controller.

     23. Simone Meletti is described internally as the Manaing Director for the Americans or the

        Managing Director of America’s. Meletti signs contracts as Vice President and authorized

        corporate officer.

     24. At all times material hereto ALLIED MARINE INC., doing business as FERRETTI

        GROUP USA, INC was the apparent and actual agent of FERRETTI S.p.A.

     25. ALLIED MARINE advertises to the public it is the Exclusive Dealer for Riva in the United

        States East Coast.

     26. FERRETTI S.p.A. disclosed, ALLIED MARINE is the “exclusive dealer on the eastern

        coast of the United States for the Group’s new yachts,” in a prospectus relating to



                                          Page 5 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 6 of 47




        admission to listing on the Electronic Share Market organized and managed by Borsa

        Italiana S.p.A. of Ordinary Shares of Ferretti S.p.A.

     27. ALLIED MARINE’s URL “alliedmarine.com” is registered to FERRETI GROUP of

        AMERICA, dba FERRETTI GROUP which is the seller of the RIVA.

     28. At all times material ALLIED MARINE’s website’s Privacy Statement discloses

        FERRETTI S.p.A. as the collector and recipient of users’ private data.

     29. At all times material ALLIED MARINE was the Supplier of the RIVA.

     30. At all times material ALLIED MARINE dba FERRETI GROUP USA was the warrantor

        of the RIVA.

     31. At all times material ALLIED MARINE was the manufacturer of the RIVA.

     32. The Manufacturers Identification Code embedded in the Hull Identification Number of the

        RIVA (XFARRM51L920) sold to plaintiff is registered to FERRETTI GROUP USA

        (ALLIED MARINE) in filings with the United States Coast Guard.

     33. At all times material ALLIED MARINE’s registered Trademarks were owned by Ferretti

        Group of America Holding Company, Inc a Delaware company not registered to do

        business in Florida

     34. At all times material Ferretti Group of America Holding Company, Inc. was a wholly

        owned subsidiary of FERRETTI S.p.A.

     35. At all times material Simone Meletti is an officer of Ferretti Group of America Holding

        Company, Inc.




                                           Page 6 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 7 of 47




     FERRETI GROUP of AMERICA, LLC dba FERRETTI GROUP

     36. At all times material hereto, Defendant FERRETTI GROUP OF AMERICA, LLC was a

        Florida Limited Liability Company with its principal place of business and legal address

        at 1445 SE 16th Street, Fort Lauderdale, Florida.

     37. At all times material hereto FERRETTI GROUP OF AMERICA, LLC was the owner and

        the fictitious name FERRETTI GROUP.

     38. At all times material hereto FERRETTI S.p.A was the parent company of the FERRETTI

        GROUP OF AMERICA, LLC dba FERRETTI GROUP..

     39. At all times material hereto FERRETTI GROUP OF AMERICA, LLC was owned 100%

        by FERRETTI, S.p.A.

     40. At all times material hereto FERRETTI GROUP OF AMERICA, LLC was controlled by

        FERRETTI S.p.A.

     41. FERRETTI GROUP OF AMERICA, LLC is under the corporate control of FERRETTI

        S.p.A.

     42. At all times material hereto, Defendant FERRETTI GROUP OF AMERICA, LLC. was

        part of the “Ferretti Group” (as identified in the FERRETTI S.p.A Control Model) subject

        to the Code of Ethics promulgated by FERRETTI, S.p.A.

     43. At all times material hereto, Defendant FERRETTI GROUP OF AMERICA, LLC. was

        part of the “Ferretti Group” (as identified in the FERRETTI S.p.A Control Model) subject

        to Control Model promulgated by FERRETTI, S.p.A.

     44. FERRETTI GROUP OF AMERICA, LLC’s Managing Director, Vice president,

        Controller and Secretary is Simone Meletti who is employed by Ferretti S.p.A. in Forli




                                           Page 7 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 8 of 47




        Italy as its Group Sales and Marketing Controller. Previously, Melletti worked for

        FERRETTI S.p.A. as the Group Financial Controller.

     45. At all times material hereto FERRETTI GROUP OF AMERICA, LLC, doing business as

        FERRETTI GROUP was the apparent and actual agent of FERRETTI S.P.A.

     46. At all times material hereto FERRETTI GROUP OF AMERICA, LLC, doing business as

        FERRETTI GROUP was the registered owner of ALLIED MARINE dba FERRETI

        GROUP USA’s website (alliedmarine.com) and as such does business under the name of

        ALLIED MARINE .

     47. At all times material hereto FERRETTI GROUP OF AMERICA, LLC, doing business as

        FERRETTI GROUP’s URL “Ferrettigroup.com” and “Ferrettigroupamerica.com” were

        owned by FERRETTI S.p.A.

     48. At all times material both FERRETTI GROUP OF AMERICA’s websites’ Privacy

        Statement lists FERRETTI S.p.A. as the collector and recipient of users’ private data.

     49. At all times material FERRETTI GROUP OF AMERICA, LLC was the Seller of the

        RIVA.

                                FACTS COMMON TO ALL COUNTS

     50. At all times material hereto FERRETTI S.p.A.; ALLIED MARINE INC., doing business

        as FERRETTI GROUP USA, and FERRETTI GROUP OF AMERICA, LLC doing

        business as FERRETTI GROUP acted in concert to effectuate the sale and distribution of

        vessels in the United States and particularly in Florida which were manufactured by

        FERRETTI S.p.A. in Italy but also labeled the subject RIVA’s manufacturer as ALLIED

        MARINE dba FERRETTI GROUP USA.




                                           Page 8 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 9 of 47




     51. Upon information and belief FERRETTI S.p.A. controlled and oversaw the operations and

        conduct of business of ALLIED MARINE INC., doing business as FERRETTI GROUP

        USA, INC and FERRETTI GROUP OF AMERICA, LLC doing business as FERRETI

        GROUP.

     52. FERRETTI S.p.A. is indentifed in the FERRETTI GROUP USA LIMITED WARRANTY

        as the manufacturer of the of 2020 Rivamare 38-51 (herein after “RIVA”) which is the

        subject matter of this action and delivered the vessel to the United States for sale to

        consumers.

     53. The FERRETTI GROUP USA LIMITED WARRANTY does not disclose ALLIED

        MARINE dba FERRETTI GOUP USA as the manufacturer of the RIVA.

     54. ALLIED MARINE, LLC a/k/a FERRETTI GROUP USA, individually and as agent of

        FERRETTI S.p.A. marketed for sale the RIVA through its Sales Executive Chris Coughlin.

     55. ALLIED MARINE doing business as FERRETTI GROUP USA through its Sales

        Executive Chris Coughlin was the Selling Broker on the sale of the RIVA to Plaintiff.

     56. ALLIED MARINE d/b/a FERRETTI GROUP USA and its Sales Executive Chris

        Coughlin received a commission as the selling broker from the sale of the RIVA to

        Plaintiff.

     57. FERRETTI GROUP OF AMERICA d/b/a FERRETTI GROUP entered into a contract for

        sale of the subject RIVA to Underwater Exploration Company, Inc. The Purchase and Sale

        agreement was assigned to Kenneth Horowitz with the approval and consent of FERRETTI

        GROUP OF AMERICA, LLC., individually and as agent of FERRETTI S.p.A.




                                          Page 9 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 10 of 47




      58. ALLIED MARINE dba FERRETTI GROUP USA represented through its Sales Executive

         Chris Coughlin that a warranty on the yacht was to be given to the purchaser by the

         manufacturer, FERRETTI S.p.A.

      THE SHELL GAME

      59. FERRETTI S.p.A intentionally and cunningly created a corporate maze in an attempt to

         deceive consumers and to shield itself from Federally created remedies under the

         Magnusson Moss Warranty Act and certain remedies under state law.

      60. FERRETTI S.p.A created a structure in which its “exclusive dealer [ALLIED MARINE]

         on the eastern coast of the United States for the Group’s new yachts” did not sell the yacht.

         Instead its wholly owned subsidiary FERRETTI GROUP of AMERICA dba FERRETTI

         GROUP sold the yacht while the “exclusive dealer” ALLIED MARINE became the

         warrantor under its fictitious name, FERRETTI GROUP USA and the manufacturer on the

         RIVA’s Hull Identification Number under the fictitious name of FERRETTI GROUP

         USA.

      61. The RIVA was marketed to Plaintiff by ALLIED MARINE dba FERRETTI GROUP USA

         Sales Executve Chris Coughlin.

      62. Throughout the transaction leading up to closing, the Plaintiff’s contact with the Seller was

         through ALLIED MARINE’s Sales Executive, Chris Coughlin.

      63. Neither Chris Coughlin nor ALLIED MARINE disclosed their relationship with

         FERRETTI GROUP AMERCIA d/b/a FERRETI GROUP or FERRETTI S.p.A.

      64. Despite FERRETTI S.p.A. creating a second entity [FERRETTI GROUP of AMERICA

         dba FERRETTI GROUP] to sell the RIVA instead of through its “exclusive dealer”

         [ALLIED MARINE d/b/a FERRETTI GROUP USA], ALLIED MARINE’s Broker Chris



                                             Page 10 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 11 of 47




         Coughlin appears on FERRETTI GROUP of AMERICA’s Purchase and Sale Agreement

         as its “Sales Executive.”

      65. Both ALLIED MARINE d/b/a FERRETTI GROUP USA and FERRETTI GROUP of

         AMERICA d/b/a FERRETTI GROUP share the same address of 1445 SE 16th Street, Fort

         Lauderdale.

      66. Both ALLIED MARINE d/b/a FERRETTI GROUP USA and FERRETTI GROUP of

         AMERICA d/b/a FERRETTI GROUP share the same address identified as the Ferretti

         Regional Office

      67. Both ALLIED MARINE d/b/a FERRETTI GROUP USA and FERRETTI GROUP of

         AMERICA d/b/a FERRETTI GROUP share the same corporate officers, Director, Vice

         President and Secretary.

      68. FERRETTI GROUP of AMERICA’s Purchase and Sale Agreement deceptively recites

         that FERRETTI GROUP of AMERICA is not a manufacturer of Yachts when in fact

         FERRETTI GROUP of AMERICA d/b/a FERRETTI GROUP is owned 100% by the

         manufacturer,     with      its   web   addresses    www.ferrettigroupamerica.com   and

         www.ferrettigroup.com registered to the manufacturer FERRETTI S.p.A..

      69. The copyrights on the FERRETTI GROUP AMERICA and FERRETTI GROUP websites

         are registered to Ferretti S.p.A..

      70. The privacy disclosures on on the FERRETTI GROUP AMERICA and FERRETTI

         GROUP websites refer to Ferretti S.p.A. as the collector and recipient of users’ private

         data.

      71. The FERRETTI GROUP AMERICA and FERRETTI GROUP websites contain

         FERRETTI S.p.A.’s VAT Number.



                                              Page 11 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 12 of 47




      72. The FERREETI GROUP of AMERICA website contains direct links to FERRETI S.p.A.

         corporate website.

      73. Both ALLIED MARINE d/b/a FERRETTI GROUP USA and FERRETTI GROUP of

         AMERICA d/b/a FERRETTI GROUP are subject to FERRETTI S/p.A.’s Control Model

         and Code of ethics.

      74. ALLIED MARINE a supposedly separate legal entity does not even own its own

         Trademarks. Instead the Trademarks are owned by FERRETTI GROUP of AMERICA

         HOLDING COMPANY, INC another wholly owned subsidiary of FERRETTI S.p.A.

      75. FERRETTI S.p.A. includes financial results from the operations of ALLIED MARINE

         d/b/a FERRETTI GROUP USA and FERRETTI GROUP of AMERICA d/b/a FERRETTI

         GROUP on its Financial Reports and stock prospectus.

      76. The Purchase and Sale Agreement though claiming it is the seller and not the manufacturer

         or warrantor contains a contractual attempt to disclaim “ANY AFFIRMATION OF FACT

         OR PROMISE WRITTEN OR VERBAL MADE BY FERRETTI GROUP USA, OR

         MANUFACTURER WILL NOT BE DEEMED TO CREATE AN EXPRESS

         WARRANTY THAT THE YACHT WILL CONFORM TO THE AFFIRMATION OR

         PROMISE” This contractual overreaching and commingling of the parties combined with

         the facts set forth above is clear evidence of the singular dominant mind and control over

         the entire sale and warranty process by FERRETTI S.p.A. to the detriment of the

         consumer.

      77. The scheme devised by FERRETTI S.p.A. created a joint venture between FERRETTI

         S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP USA and FERRETTI GROUP of

         AMERICA D/B/A FERRETTI GROUP.



                                           Page 12 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 13 of 47




      78. The three companies are so intertwined and interolocked that they essentially

         indistinguishable and are one company under a single dominant mind and control.

      79. FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP USA and FERRETTI

         GROUP of AMERICA D/B/A FERRETTI GROUP share common interest, common

         control and shared financial interests

      80. FERRETTI S.p.A. permitted ALLIED MARINE to be registered as the manufacturer of

         the RIVA in an attempt to hide or shelter FERRETTI S.p.A. from liability associated with

         the yachts it builds.

      81. FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP USA and FERRETTI

         GROUP of AMERICA D/B/A FERRETTI GROUP share a common purpose in the sale

         of vessels to consumers in the United States such as the Plaintiff. Upon information and

         belief FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP USA and

         FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP had joint or shared control

         over the aspects the venture including advertising, merchandizing, sales conditions and

         service of the vessel among others.

      82. Upon information and belief FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI

         GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP had a

         joint proprietary and / or ownership interest in the time and labor expended in selling,

         marketing and servicing vesssels in the United States.

      83. Upon information and belief FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI

         GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP shared

         in expenses, promotions advertising and or marketing of the vessels in the United States

         and Florida.



                                            Page 13 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 14 of 47




      84. Upon information and belief FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI

         GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP shared

         in the profits of or mutually benefited financially from the sale and service of vessels in

         the United States and Florida.

      85. Upon information and belief FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI

         GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP shared

         in the losses which may have been incurred from the sale and service of vessels in the

         United States and Florida.

      86. At all times material hereto there was a joint venture FERRETTI S.p.A., ALLIED

         MARINE D/B/A FERRETTI GROUP USA and FERRETTI GROUP of AMERICA

         D/B/A FERRETTI GROUP and each of the venturers acted in the course and scope of that

         venture with respect to the sale and marketing of the vessel to Plaintiff.

         THE PURCHASE

      87. The RIVA vessel was purchased by Kenneth Horowitz for $1,254,000.00 for personal and

         family use.

      88. The Buyer’s Closing packet was prepared and transmitted by Michelle Du Preez from

         ALLIED MARINE not FERRETTI GROUP on March 18, 2020.

      89. The ALLIED MARINE cover letter attaching Buyer’s Closing packet also included a

         “copy of our [ALLIED MARINE] Wire Instructions.

      90. The wire transfer instructions for FERRETTI GROUP (not ALLIED MARINE) listed

         Michelle Du Preez as the assistant managing the wire transfer on behalf of FERRETTI

         GROUP of AMERICA further conflating ALLIED MARINE d/b/a FERRETTI GROUP

         USA with FERRETTI GROUP of AMERICA d/b/a FERRETTI GROUP.



                                            Page 14 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 15 of 47




      91. The FERRETTI GROUP Privacy Policy provided to Plaintiff at time of closing was issued

         by the manufacturer of the boat, FERRETTI S.p.A.

      92. The Warranty Card presented to Plaintiff at time of closing was captioned RIVA

         WARRANTY CARD. The body of the warranty card refers to a Ferretti Yachts Warranty

         which was never produced to Plaintiff. The Warranty Card provides

         “I understand that the Ferretti Yachts Warranty is effective only after I have
         completed, dated and signed this Warranty Card, and it has been received by
         Ferretti Group USA. I also understand that the Ferretti Yachts Warranty is the
         only warranty given by Ferretti Yachts and that it applies only to the boat I am
         purchasing identified on the Warranty Card.” (emphasis supplied)


      93. Plaintiff did not receive a Ferretti Yacht Warranty.

      94. The Closing Packet also contained an ACKNOWLEDGMENT OF RECEIPT OF RIVA

         LIMITED HULL WARRANTY STATEMENT although no such RIVA LIMITED HULL

         WARRANTY was ever produced.

      95. A Limited Warranty for the subject vessel was issued on behalf of FERRETTI S.p.A. by

         ALLIED MARINE, INC. doing business as business as FERRETTI GROUP USA.

      96. Plaintiff accepted the RIVA based upon the reasonable assumption of Repair.

         CONDITIONAL ACCEPTANCE OF THE RIVA

      97. On February 18, 2020 prior to closing Plaintiff signed a Conditional Acceptance of the

         Riva.

      98. The Conditional Acceptance included the following handwritten conditions which have

         never been fulfilled despite the passage of 11 months.

             a. The kill switch magnet for the galley stovetop cover has not be installed. The kill

                 switch is not functioning.

                                              Page 15 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 16 of 47




             b. Full Day of Riva 38 Instruction at Ferretti Dock in Ft. Lauderdale – includes

                systems, mechanical, electronics, etc.

             c. Full Day with Captain to transport Riva to dock in Pam Beach. Will include use of

                boat and maneuvers plus docking tricks.

      99. Chris Coughlin Yacht Sales Executive at ALLIED MARINE dba FERRETTI GROUP

         USA responded to the Conditional Acceptance stating:

             “Your handwritten notes on the Conditional Acceptance show how important
             these items are for you, now please trust us. Ferretti Group needs the
             Conditional Acceptance signed as initially written without anything else
             besides the typed survey deficiencies to move forward.” (Emphasis supplied)

      100.    The Plaintiff was lulled into acceptance by the representations of Warrantor
         ALLIED MARINE dba FERRETTI GROUP USA. by Sales Executive Coughlin:

             “This is also going to have to be a gentleman agreement and one of the many
             nice things the Ferretti Group will offer as our relationship grows.”

      101.      Plaintiff relied upon the above representations by writing Coughlin on March 6,

         2020 stating: “Based on the email you sent (which is below) I have signed the Conditional

         Acceptance above.”

      102.      Plaintiff’s Trust was misplaced as ALLIED MARINE d/b/a FERRETTI GROUP

         USA violated the trust and did not keep its gentleman’s agreement.

      103.      Prior to Delivery Plaintiff wrote ALLIED MARINE d/b/a FERRETTI GROUP

         USA in regard to signing the ACCEPTANCE OF NEW VESSEL:

         “As Chris [Coughlin) and I have discussed earlier today, I am signing for items and
         inspections (general due diligence) which I have not had the opportunity to
         personally conduct or review since the RIVA 38-51 will be delivered to me in Palm
         Beach sometime after you receive these documents. Chris has assured me that
         based upon Ferretti/Allied Marine Customer Care high quality standards that you
         will honor any deficiencies I may find once I have the opportunity to explore and
         use the RIVA. We will also conduct an in-person review of the RIVA in Palm

                                           Page 16 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 17 of 47




         Beach with a representative of Ferretti/Allied Marine at a future date. We are
         proceeding with this quick method of closing as we are all concerned about
         spreading the coronavirus to each other.”

      104.      The Plaintiff has revoked his conditional acceptance as the conditions have never

         been satisfied.

      105.      The RIVA vessel was delivered to Kenneth Horowitz on or about March 20, 2020.

      106.      After delivery of the vessel numerous defects were discovered which, unbeknownst

         to the purchaser had existed at the time of manufacture and delivery of the vessel and which

         rendered the vessel unseaworthy, unreliable and unsafe to operate.

   THE DEFECTS

      107.      The RIVA yacht was delivered to Plaintiff late on March 18, 2020 because the

         captain was required to go slow due to the Port engine overheating. Upon arrival an alarm

         was sounding, the engine hatch was raised to cool the engine, the RIVA exhibited various

         electrical problems including the analog gauges were inoperative.

      108.      A punch list of defects was prepared and sent to the Warrantor. The defects

         included:

             a) Propeller pods would trim up for no reason.
             b) Warning of loss of steering and joystick operation shown on Garmin glass after
                starting engines
             c) Both engine alternators would not output any current to batteries once engines were
                started.
             d) Table was stuck closed.
             e) Swim platform solenoid was stuck and pump kept running an alarm going after
                opening.
             f) Aft bilge pump was running but not pumping water.
             g) Door to Sea Bob was crooked.
             h) Gaskets to engine room were not sealing properly.
             i) Swim platform chipped from hitting propeller pod.
             j) Sliding door to cabin scraping on trim inside helm area.
             k) Water leaking from Bimini top storage inside of cabinets.

                                            Page 17 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 18 of 47




             l)   Water damage to cabinet from leak
             m)   Toilet not flushing properly
             n)   Swim platform opening by itself.
             o)   Air conditioning would intermittently shut down and blow warm air.
             p)   Radio turning on by itself.


      109.        The following is a non-exclusive list of operational issues and attempts to repair

         the defects were made by Warrantor. Missing form the list were call backs to fix repairs

         that were not corrected on the first attempt:

             a. Late March Propeller pods raised by itself causing the swim platform to hit the pod.
             b. March 31, 2020 High engine temperature alarm.
             c. April 14, 2020 when attempting to use the RIVA the propeller pod hit the swim
                  platform due to a design failure.
             d. April 16, 2020 a technician arrived to address some of the defects. The technician
                  reviewed the schematics of the boat for sensors on the propeller pods and damaged
                  the stuck table when opening.
             e. May 11, 2020 when attempting to use the RIVA an alarm on the control display
                  warned of low battery power and the Interceptor voltage was low preventing use of
                  the RIVA,
             f. May 21, 2020 Plaintiff expressed concern over the inablility of the RIVA’s
                  alternators to keep batteries charged. Plaintiff wrote Warrantor’s representative,
                  “Its scary wondering whether I’m going to have an engine start problem after we
                  anchor multiple times.” The warranty representative texted, “I agree,”
             g. May 21, 2020 The Warranty representative spoke with the Warranty manager and
                  replied to Plaintiff stating “He’s actively engaged in a fact finding mission between
                  the electrician, Volvo and the shipyard.” The Warranty representative also spoke
                  with the “US Riva rep to communicatate your message.”
             h. May 21, 2020 Plaintiff threatened litigation if situation was not corrected. The
                  Warranty representative acknowledged the Plaintiff’s position was communicated
                  “to FG.”



                                             Page 18 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 19 of 47




            i. May 22, 2020 Warrantor’s electrician found voltage was dropping and found
               neither alternator was charging the batteries.
            j. May 29, 2020 Volvo Penta techs and Electrician on board to correct electric issues.
            k. May 30 a trip to watch the SpaceX launch offshore with friends was aborted due to
               the pods trim system malfunctioning. The starboard pod stuck at +24° with the port
               pod stuck at -4° preventing use.
            l. May 30, 2020 Plaintiff writes the ALLIED MARINE’s Warranty Manager, “We
               lost the ablility to control the Starboard props and stuck in up position. . . . Nicola,
               it seems almost every time I try to enjoy the boat something electrical happens.”
            m. June 9, 2020 Warrantor sent carpenter to remove the damaged table for repair.
            n. June 12, 2020 Warrantor sent Volvo tech to investigate non-functioning trim tabs
               and motor podswho was not able to correct problem. In addition the Engine tech
               was waiting on wiring diagrams and schematics from manufacturer to fix the
               charging system. There were three unsuccessful attempts to repair which left the
               boat unable to operate. Warrantor modified the electrical system permitting the
               generator while operating the boat to keep the batteries charged as the alternators
               did not charge the batteries. Owner chose not to put his family at risk with the
               unsafe workaround.
            o. June 16, 2020 Engine repairer received wiring schematics but not able to correct
               problem for two weeks.
            p. June 18, 2020 Electricians arrive at boat with wiring schematics and found two
               wiring errors from when the boat was constructed in Italy. The electricians
               corrected the wiring errors but still no output from the alternators.
            q. June 22, 2020 Warrantor’s manager and electricians still investigating electrical
               issues and found inoperative fuse caused by previous repairer prevented operation.
            r. July 6, 2020 Air conditioning blowing warm air.
            s. July 8, 2020 Air conditioning still not working.
            t. July 9, 2020 Warrantor is attempting to provide an Air conditioning technician.
            u. July 10, 2020 the Volvo Penta Glass Cockpit System displayed voltage fault and
               steering servo errors and joystick control errors causing Plaintiff to cancel trip to
               Florida to use boat with son.

                                           Page 19 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 20 of 47




            v. July 10, 2020 Plaintiff requests replacement boat from Warrantor due to major
               electrical issues.
            w. July 13, 2020 Volvo technicians diagnosed issues and corrected the error warning.
            x. July 13, 2020 Air conditioner technician unsuccessfully attempted repair. Tech
               returned and found mis-wired sensor.
            y. July 23, 2002 Sump for air conditioning drain was not working – owner remedied.
            z. July 27, 2020 Sump for air conditioning drain was not working – owner remedied.
            aa. Between July 30 and September 30, 2020 the boat was in dry storage for the
               hurricane season. Warrantor made no efforts to correct problems during this period.
            bb. October 1, 2020 Swim platform alarm and pump would not shut off.
            cc. Mid October Technician arrived to correct the problem by spraying silicon of the
               solonoids.
            dd. October 29, 2020 technician installed check valve for the aft bilge pump. Adjusted
               Sea Bob Garage. Installed additional gaskets for the engine hatches to make the
               hatches seal properly to prevent water ingestion into the machinery spaces and
               repaired the air-conditioning drain pump.
            ee. December 1, 2020 Plaintiff speaks with Ferretti’s Managing Director for the
               Americas to complain about the delay and inability to get the RIVA operational.
               Ferretti’s Managing Director said the “wait is ridiculous.”
            ff. December 19, 2020 Attempted trip with guests aborted when swim platform started
               opening by itself creating dangerous conditions to operate the RIVA. The air
               conditioning failed to start. The radio turned on and off by itself signifying
               electrical fault. Water was found accumulating in the starboard cabinet.
            gg. December 21, 2020 Technician attempted repair of air conditioner. The technician
               found the port helm dashboard control switches were corroded due a design defect
               allowing water intrusion into switch housing. Discovered water channels into
               cabinets when Bimini top is used. Finish on interior cabinet damaged due to water
               instructions. Found sliding cabin door is scoring when opening as internal
               obstruction is scraping the surface of the door. Attempted repair of misfunctioning
               toilet.
            hh. December 22, 2020 Technician returned to repair the air conditioning.

                                          Page 20 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 21 of 47




             ii. December 22, 2020 A second technician arrived to replace 5 of the 13 corroded
                   switches. for control of swim platform and Bimini top. The technician could not
                   replace remainder of control switches necessary for safe navigation of the vessel.
                   To date neither the Warrantor nor the manufacturer has replaced the 8 remaining
                   switches. Could not repair sliding door. Could not correct water intrusion problem
                   caused by Bimini top. Advised builder intervention was required. Radio continued
                   to turn on without human intervention.
      110.         Warrantor did not return to repair any of the unresolved issues after December 22,

         2020.

      111.         On January 1, 2021 Plaintiff sent written notification to Warrantor and Seller of

         Revocation of Acceptance and intent to rescind the contract due to among other reasons

         that fact the electrical issues have required the vessel to be shut down while underway

         creating a serious life and safety hazard. The swim platform spontaneously lowered while

         the vessel was in operation resulting on the boat limping home, control switches fail and

         corrode due to a combination of water instruction and stray current.

      112.         The January 1, 2021 notice also informed the Warrantor and Seller the vessel was

         unreliable, unmerchantable, unseaworthy and non-conforming to industry standards and

         their failure to repair, replace the defective vessel or provide a refund.

      113.         In response to the demand, Warrantor, Seller and manufacturer sent its warranty

         manager to inspect the boat. The warranty manager did not energize the electrical system

         spending only 18 minutes to address the defects contained in the January 1, 2020 demand

         letter.

      114.         On January 26, 2012 the Seller responded denying the vessel was unmerchantable,

         unseaworthy and non-conforming to industry standards. The Seller wrote “ Ferretti Group




                                             Page 21 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 22 of 47




         believes the Yacht is fine and apart from the few open items that Ferretti Group commits

         to address, the Yacht does not present any serious issues.”

      115.      During the eleven month period of ownership the RIVA has been operated less than

         22 hours with most of the hours attributed to sea trials and testing rather than personal use.

      116.      The RIVA yacht continues to display error codes and messages when attempting to

         operate the vessel or other mechanical or electrical issues arises during attempted operation

         requiring the boat to either remain at dock or to return to dock.

      117.      During the eleven month period of ownership of the RIVA, ALLIED MARINE

         d/b/a FERRETTI GROUP USA and FERRETTI GROUP of AMERICA d/b/a FERRETTI

         GROUP has been aware of the various issues plaguing the RIVA.

      118.       During the eleven month period of ownership the RIVA has been serially under

         repair addressing various issues but without resolution of all of the issues preventing safe

         and reliable operation of the RIVA.

      119.      Plaintiff has advised the Defendants of the defects and afforded them substantial

         opportunity to cure or repair the defects, but Defendants have been unable or unwilling to

         rectify and repair the problems.

      120.      Plaintiff has not had reasonable use of the boat for normal cruising enjoyment

         during the eleven months period of ownership. The engines have logged only 22 hours of

         operation (not cruising) while owner was on board with serious operational problems

         occurring for a majority of the hours.

   CURRENT UNCURED DEFECTS

      121.      Aft Engine hatches do not seal in contravention of ABYC H-3 standard allowing

         rain water ingress onto the engines. This has resulted in damage to both engines. Due to



                                            Page 22 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 23 of 47




         the critical nature of the engines, electrical panels, generator, etc these aft engine room

         hatches should be water tight and to achieve this would require significant modifications

         that would change the function and the cosmetic appearance of these hatches. There have

         been failed attempts to repair this problem.

      122.       Forward machinery space hatch does not seal in compliance with ABYC H-3

         standard. The failure to seal allows rain water ingress that falls directly onto the Sea Keeper

         causing water damage to this component. Seakeeper is now tripping breaker and will not

         activate.

      123.       Air conditioning was found installed in the forward machinery space. The

         evaporator is in the forward machinery space which is subject to carbon monoxide. Air

         from the V-berth cabin circulates through the forward machinery space and if there are any

         leaks in the ductwork can potentially introduce dangerous carbon monoxide gases to the

         cabin. This should be considered a safety issue and the re-circulation of air in the V-berth

         Cabin should be contained within the V-berth cabin to prevent any potential safety

         problems. The AC system should not be inside the machinery space. To rely on the integrity

         of a flexible duct and exhaust systems presents a safety issue that can result in serious

         health problems and/or death.

      124.       Bimini top storage compartment does not seal or properly drain allowing rain water

         ingress to fall directly adjacent to the generator in the aft machinery space. This cover is

         not a hatch and is exposed to the environment. The design actually funnels the accumulated

         rainwater toward the actuator for the compartment. A fixed piece that is also fitted with a

         Velcro canvas cover is supposed to prevent this accumulated rain water from entering the

         aft machinery space but it does not. The poorly sized drains located Port &Starboard



                                             Page 23 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 24 of 47




         corners are about ¼” in opening and easily clog. The rainwater accumulates and seeps

         underneath and over this rain dam and into the aft machinery space presenting a safety

         hazard.

      125.         In the same area referenced in the paragraph above and associated with the

         mechanical actuators for the Bimini top. The Port &Starboard hinges and actuators

         communicate with the storage compartments on the Port &Starboard sides of the cockpit

         area. The actuators are exposed to the environment and have allowed for rainwater to enter

         the storage compartments. This has caused water damage to the wood finish, cooler, hinges

         and runners. This is a poor design. The actuators need to be isolated from the storage

         compartments and this will require significant modifications to correct.

      126.         The cockpit has bench seating with storage compartments below. The bench seating

         is exposed to the environment and is subject to wind & rain. All are fitted with drains except

         for the compartment that is fitted with the emergency Whale gusher pump and the valves

         to the bilge pumps. There are no drains in this compartment. The bilge pump valve

         manifold penetrates the compartment and communicates with the forward machinery

         space. The hatch cover for this compartment is not watertight. When water accumulates to

         a level was about about 1inch, water started to pour into the forward machinery space onto

         the fresh water pump and the Sea Keeper sea water cooling pump. This is a poor design

         presenting a safety hazard.

      127.         The Volvo DUO prop outdrives when trimmed up will hit the bottom forward edge

         / hinge of the swim platform. The cavitation plate of the outdrives & bottom edge of the

         swim platform have an interference with each other. To lower the aft swim platform the

         outdrives have to be trimmed down otherwise there will be physical contact and damage.



                                             Page 24 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 25 of 47




         This is a design defect. There are no alarms to warn of this problem.

      128.      The sliding hatch for the V Berth Cabin sits on tracks and slides into a pocket when

         open that is behind the main helm. The surface of the hatch is visibly scratched in several

         areas from contact. There are clear problems by the noise from the hatch when moved.

         The sliding hatch is flawed in function. There is no access panel behind the helm station.

         The electronics and wiring were exposed to the sliding surface of the hatch and making

         contact. The hatch is also exposed to wind & rain. The design of this hatch will expose the

         backside of the electronics to rain water. This arrangement is a design flaw that until

         corrected will continue to reoccur and continue to cause damage to the hatch and the

         electronics.

      129.      The boat is fitted with (2) machinery spaces. Forward & Aft. Both spaces are fitted

         with fire suppression systems that appear to be sized for the compartment. The flaw is that

         both compartments communicate with each other, hatches do not seal and we did not see

         any dampers on the air inlets to the machinery space. The two fire suppression bottles as

         rigged do not appear that both would simultaneously discharge as required by ABYC

         4.8.10.5.

      130.      The single burner electric stove in the galley does not meet A-3 Galley stove

         standards as there was insufficient clearance for the overhead cabinet which was

         constructed of wood.

      131.      The head (toilet) 120 volt receptacle ground fault circuit interrupter is a ten

         milliampere device and does not adequately protect personnel from shock and

         electrocution.




                                           Page 25 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 26 of 47




      132.       The 120/240 volt AC generator is undersized for the vessel loads (generator is rated

         for 31.3 amperes output current; Seakeeper and air conditioning specifications exceed this

         value. Other AC loads are also on the panel (water heater specifications were not sighted).

      133.       The battery charger output rating does not appear to be adequate to keep up with

         the 12 volt loads when operating with a full complement of guests.

      134.       A battery charger DC grounding conductor is not installed. Battery positive fault to

         the charger chassis will result in an electrical fire.

      135.       Accelerated corrosion damage to electrical switches in the control station port

         switch section is evident. This condition exhibits conclusive evidence of saltwater intrusion

         behind this panel.

                 a. Some of the switches appear to brand new (i.e., not exhibiting corrosion damage)

                 Five of the switches have reportedly been replaced.

                 c. The electrical terminals connected to some of the new switches still exhibit

                 evidence of water intrusion and corrosion damage.

                 d. This switch panel includes Seakeeper gyro stabilizer control panel, steering

                 control harness connections, data network cable connection, an unidentified audible

                 alarm.

                 e. Based on the condition of the switches that have not yet been replaced, the

                 reliability of all other devices in this panel void cannot be assured.

      136.       A control lever failure alarm sounds upon activation of the engine controls with a

         display message indicating that a Volvo Penta repair facility should be contacted as soon

         as possible. Volvo Penta has made service calls yet faults still exist. The engine control




                                              Page 26 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 27 of 47




         lever and the associated connections are in the areas of the previously mentioned water

         intrusion.

      137.      Numerous sporadic failures or malfunctions of various vessel control systems

         (outdrive hydraulics, swim platforms, stereo, engine alarms. The Bimini top obscures the

         navigational anchor light from the rear side of the vessel.

      138.      The shore power inlet enclosure drain does not appear to be large enough to

         adequately drain water during heavy rain or water washing over the stern. Flooding and

         partial submersion of the shore power cord 240 volt connection are likely to occur.

      139.       The shore power cord end cover sealing ring is not installed, which significantly

         degrades the water tight integrity of the shore power cord end to the shore power inlet

         connection.

      140.      The engine room shore power inlet circuit breaker short circuit interrupting capacity

         is inadequate.

      141.      Shore power inlet ELCI (equipment leakage circuit interrupter) protection is not

         fitted. ELCI help to prevent electrocution and electric shock drowning.

      142.      The main cabin circuit breaker panel 120/240 volt main RCCB (residual current

         circuit breaker) is rated for 400 volts 50 hertz three phase operation and is not rated for the

         connection scheme (single phase 120/240 volt 60 hertz operation).

      143.      The AC distribution neutral conductor from the engine room contactor enclosure to

         the circuit breaker panel located in the cabin is composed of undersized conductors

         connected in parallel rather than composed of a single adequately sized conductor.

      144.      The main cabin circuit breaker panel 240 volt AC circuits are not segregated from

         the 12 VDC circuits.



                                             Page 27 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 28 of 47




      145.      The air conditioning circuit breaker is a ten ampere device despite the equipment

         manufacturer specification that the minimum fuse size should be twelve amperes.

      146.      The Gyro stabilizer circuit breaker is a 20 ampere device despite the equipment

         manufacturer specification plate indicating a 25 ampere current draw.

      147.      The main engine alternators show evidence of water intrusion and corrosion

         damage associated with water intrusion through the hatches.

      148.      Engine room cathodic bonding conductor connections have been made below the

         level of normal accumulated bilge water.

      149.      The 12 volt lighting circuit breakers do not appear to be properly sized for the

         various applications.

      150.      A bow thruster DC grounding conductor is not installed. A battery ground fault

         could result in catastrophic electrolytic stray current.

      151.      Battery bank ventilation is not installed. Any vented hydrogen gas will exhaust into

         the engine room.

      152.      The services battery wiring runs are composed of two undersized conductors rather

         than a single conductor rated for 400 ampere service.

      153.      The swim platform control and outdrive lift functions are not interlocked. This is a

         design defect.

      154.      The forward engine space ventilation extractor does not appear functional.

      155.      Forward of the chain locker a small oval drain. The purpose of the drain is to

         prevent water from flowing onto the foredeck. This drain is exposed and like the other

         drains on the boat is frequently plugged with debris and allows for rainwater to accumulate

         and cause damage. In this area of the bow the deck slopes down. The rub rail is higher



                                             Page 28 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 29 of 47




         than the sloping deck and when the drain is plugged with debris the rainwater puddles

         allowing the Stainless Steel trim and wood decks to be soaked. This has started to discolor

         the materials and will quickly cause damage to the area. Like the other drains on this boat

         they are poorly designed and inadequate and do not meet their purpose.

      156.      The RIVA continues to exhibit electrical faults and other error codes whenever

         starting the engines.

      157.      The Warrantor has not replaced eight of the corroded switches which control vital

         functions of the RIVA.

      158.      The RIVA continues to be unreliable and unsafe despite the efforts of Ferretti.

      159.      The RIVA is unsafe and unfit by any standard.

      160.      Plaintiff is a "consumer" as defined in 15 U.S.C. § 2301(3).

      161.      Defendant FERRETTI S.p.A. is a "supplier" and "warrantor" as defined in 15

         U.S.C. § 2304(4) and (5).

      162.      Defendant FERRETTI S.p.A. is a merchant and seller of the vessel and goods of

         the kind of the vessel re within the contemplation of Fla. State 672.314 et seq.

      163.      Defendant ALLIED MARINE INC., doing business as FERRETTI GROUP USA,

         is a "supplier" and "warrantor" as defined in 15 U.S.C. § 2304(4) and (5).

      164.      Defendant FERRETTI GROUP OF AMERICA, LLC.d/b/a FERRETTI GROUP is

         a "supplier" as defined in 15 U.S.C. § 2304(4) and (5).

      165.      Defendant ALLIED MARINE INC., doing business as FERRETTI GROUP USA,

         is a merchant and seller of the vessel and goods of the kind of the vessel re within the

         contemplation of Fla. State 672.314 et seq.




                                            Page 29 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 30 of 47




      166.      Defendant FERRETTI GROUP OF AMERICA, LLC.d/b/a FERRETTI GROUP is

         a merchant and seller of the vessel and goods of the kind of the vessel re within the

         contemplation of Fla. State 672.314 et seq.

      167.      Defendant FERRETTI S.p.A is the manufacturer and Warrantor.

      168.      Defendant ALLIED MARINE dba FERRETTI GROUP USA is a manufacturer of

         the RIVA.

      169.      The 2020 Riva 38-51is a "consumer product" as defined in 15 U.S.C. §2301.

   MARKETING OF THE RIVA

      170.      The RIVA was marketed as a like living on your personal private island to enjoy

         moments with your loved ones in “total safety.” Ferretti advertised:

                                           Your private island

             Owning a yacht is like living on your personal private island. A place with no
             limits, where you can enjoy unique moments with your loved ones in total
             safety and privacy. A yacht is like a private island that moves with you.
             Allowing you to explore new places every day in absolute freedom, whenever
             you want. And a yacht is a safer place to be than any 5-star hotel or luxury
             resort. Choosing to become a yacht owner means choosing to invest in your
             wellbeing and peace of mind. Your yacht as your own private island, where you
             are the ultimate VIP.


      171.      The Plaintiff’s expectation was that his his RIVA would permit him to “explore

         new places every day in absolute freedom” and would be “a safer place” than any 5-star

         hotel.” The yacht was marketed to invest in “wellbeing and peace of mind.”

      172.      The defects in the RIVA prevented the Plaintiffs the level of enjoyment and

         expection that comes with the ownership of a new luxury Italian yacht. The defects

         rendered the RIVA unsafe and incapable of being operated reliably to “explore new

         places.”

                                           Page 30 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 31 of 47




      173.      Plaintiff had less than 22 hours use of the RIVA due to operational, manufacturing

         and design defects.

      174.      Plaintiff has not received the benefit of the bargain.

      175.      The FERRETTI GROUP USA Warranty fails at its essential purpose.

      176.      FERRETTI S.p.A. advertised and marketed its vessels, such as the subject vessel,

         to consumers located in the United States and, specifically in Florda and in Broward

         County.

      177.      ALLIED MARINE INC., doing business as FERRETTI GROUP USA advertised

         and marketed is vessels, such as the subject, vessel to consumers located in the United

         States and, specifically in Florda and in Broward County.

      178.      Defendant FERRETTI GROUP OF AMERICA, LLC.d/b/a FERRETTI GROUP

         advertised and marketed is vessels such as the subject vessel to consumers located in the

         United States and, specifically in Florda and in Broward County.

      179.      Plaintiff performed all conditions precedent to this action or the conditions have

         occurred.

      180.      Plaintiff must act at this time because the Warrenty issued by ALLIED MARINE

         d/b/a FERRETTI GROUP USA requires legal remedies be sought within one year. The

         Warranty provides:

             “legal claims relating to any alleged problem with this Yacht will be barred
             unless suit is commenced within one (1) year from the date the cause of action
             accrues, regardless of the time remaining in the applicable warranty period.”

      181.      The Warranty contains a good faith requirement upon the consumer.

             It is Owner's obligation to fully cooperate with FERRETTI to allow repair or
             replacement as provided above, and the failure to cooperate in good faith will
             void this warranty.

                                            Page 31 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 32 of 47




      182.      It is a tenant of Florida law that such obligations are reciprocal in nature.

         The Warrantor breached the Warranty due to its bad faith.


                               COUNT I
    BREACH OF WARRANTY AS TO ALLIED MARINE dba FERRETTI GROUP USA -
             THE WARRANTY FAILS OF ITS ESSENTIAL PURPOSE


      183.      The allegations contained in paragraphs 1 through 182 above are realleged and

         incorporated as if fully stated herein.

      184.      Plaintiff has privity with ALLIED MARINE d/b/a FERRETTI GROUP USA.

      185.      ALLIED MARINE d/b/a FERRETTI GROUP USA was the Warrantor as it issued

         the written FERRETTI GROUP USA LIMITED WARRANTY (FOR RIVA YACHTS).

      186.      The Warrantor, ALLIED MARINE d/b/a/ FERRETTI GROUP USA. had eleven

         months to repair or replace the defective components of the RIVA without success.

      187.      Plaintiff has advised the Warrantor of the defects and afforded them an opportunity

         to cure or repair the defects but Defendants have been unable or unwilling to rectify and

         repair the problems described in paragraphs 107 to 157 above.

      188.      A reasonable or seasonable time period to rectify the defects has expired.

      189.      The boat is unreliable and unsafe in its current condition.

      190.      Plaintiff is unable to use the boat as advertised and intended as a place “where you

         can enjoy unique moments with your loved ones in total safety . . . allowing you to explore

         new places” bringing “wellbeing and peace of mind.”

      191.      Plaintiff has had less than 22 hours use of the boat with most of the enjoyment

         curtailed by operational defects and safety issues.



                                             Page 32 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 33 of 47




      192.        The warranty restrictions, disclaimers and/or limitations contained in the warranty

         are unconscionable under Florida Statute § 627.302, et seq., ineffective under the MMWA,

         15 U.S.C. § 2301, et seq., violate FTC rules interpreting the MMWA, and violate

         Defendants, duty of good faith imposed under the Uniform Commercial Code and as a

         matter of law.

      193.        Florida Statue 672.719 (2) provides “Where circumstances cause an exclusive or

         limited remedy to fail of its essential purpose, remedy may be had as provided in this

         Code.”

      194.        The Comment 1 to section 2-719 explains the policy behind this section:

             [I]t is of the very essence of a sales contract that at least minimum adequate
             remedies be available. If the parties intend to conclude a contract for sale within
             this Article they must accept the legal consequence that there be at least a fair
             quantum of remedy for breach of the obligations or duties outlined in the
             contract. Thus . . . where an apparently fair and reasonable clause because of
             circumstances fails in its purpose or operates to deprive either party of the
             substantial value of the bargain, it must give way to the general remedy
             provisions of this Article.

      195.        Failure of the warranty to meet its essential purpose because of the Warrantor’s

         failure of inability to repair the RIVA provides plaintiff with the general remedy under the

         UCC which includes Refund or Revocation of Acceptance.

      196.        The exclusive remedy under the ALLIED MARINE d/b/a FERRETTI GROUP

         USA Warranty of repair or replace fails in its essential purpose because the repair or

         replacement of only certain items, does not satisfy the purpose of rectifying defects of the

         subject vessel under the circumstances of this case where the entire vessel is effectively

         rendered defective, unreliable, unmerchantable, nonconforming, unfit, unseaworthy,

         dangerous and unrepairable.


                                             Page 33 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 34 of 47




      197.       In addition the wararnty provides that the determination of defect and remedy of

          the defect is at the sole discretion of the Warrantor in violation of the the MMWA.

      198.       The limitation on remedies further render any warranty offered by ALLIED

          MARINE d/b/a FERRETTI GROUP USA is illusory, depriving Plaintiff of reasonable

          protections against breach and the fair quantum of remedies guaranteed by the Uniform

          Commercial Code

      199.       As a result of the foregoing Plaintiff has sustained damages and is entitled to relief

          under the Uniform Commercial Code including but not limited to actual damages as well

          as consequential and incidential damages.

      200.       The warranty offered by Defendant, ALLIED MARINE d/b/a FERRETTI

          GROUP USA violates the requirements of the MMWA, 15 U.S.C. § 2301, et seq.,

          entitling Plaintiff to remedies thereunder.

      201.       Accordingly, Plaintiff may resort to all remedies under the MMWA, the Uniform

          Commercial Code and common law including refund and direct, consequential and

          incidental damages.

   WHEREFORE, Plaintiff demands judgment against ALLIED MARINE d/b/a FERRETTI

   GROUP USA for consequential, compensatory, expectancy, resulting, incidental and reliance

   damages, prejudgment interest, and for costs, and attorneys’ fees pursuant to the Florida Uniform

   Commercial Code and MMWA, 15 U.S.C. § 2310(d); and for such other and further relief that this

   Honorable Court deems just and proper.




                                             Page 34 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 35 of 47




                                 COUNT II
       BREACH OF WARRANTY AS TO FERRETTI S.p.A., ALLIED MARINE D/B/A
      FERRETTI GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI
                        GROUP AS JOINT VENTURERS

      202.      The allegations contained in paragraphs 1 through 182 above are realleged and

         incorporated as if fully stated herein.

      203.      Plaintiff has privity with ALLIED MARINE D/B/A FERRETTI GROUP USA and

         FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP.

      204.      Plaintiff has privity with FERRETTI S.p.A., as ALLIED MARINE D/B/A

         FERRETTI GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI

         GROUP are agents for FERRETTI S.p.A.

      205.      FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP USA and

         FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP as joint venturers with

         respect to the sale, distribution and service of the vessel were jointly obligated under the

         warranty issued to Plaintiff for the vessel.

      206.      FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP USA and

         FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP had eleven months to

         repair or replace the defective components of the RIVA without success.

      207.      Plaintiff has advised the FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI

         GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP of the

         defects and afforded them an opportunity to cure or repair the defects but Defendants have

         been unable or unwilling to rectify and repair the problems described in paragraphs 107 to

         157 above.

      208.      A reasonable or seasonable time period to rectify the defects has expired.

      209.      The boat is unreliable and unsafe in its current condition.

                                             Page 35 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 36 of 47




      210.        Plaintiff is unable to use the boat as advertised and intended as a place “where you

         can enjoy unique moments with your loved ones in total safety . . . allowing you to explore

         new places” bringing “wellbeing and peace of mind.”

      211.        Plaintiff has had less than 22 hours use of the boat with most of the enjoyment

         curtailed by operational defects and safety issues.

      212.        The warranty restrictions, disclaimers and/or limitations contained in the warranty

         are unconscionable under Florida Statute § 627.302, et seq., ineffective under the MMWA,

         15 U.S.C. § 2301, et seq., violate FTC rules interpreting the MMWA, and violate

         Defendants, duty of good faith imposed under the Uniform Commercial Code and as a

         matter of law.

      213.        Florida Statue 672.719 (2) provides “Where circumstances cause an exclusive or

         limited remedy to fail of its essential purpose, remedy may be had as provided in this

         Code.”

      214.        The Comment 1 to section 2-719 explains the policy behind this section:

             [I]t is of the very essence of a sales contract that at least minimum adequate
             remedies be available. If the parties intend to conclude a contract for sale within
             this Article they must accept the legal consequence that there be at least a fair
             quantum of remedy for breach of the obligations or duties outlined in the
             contract. Thus . . . where an apparently fair and reasonable clause because of
             circumstances fails in its purpose or operates to deprive either party of the
             substantial value of the bargain, it must give way to the general remedy
             provisions of this Article.

      215.        Failure of the warranty to meet its essential purpose because of the Defendants

         failure of inability to repair the RIVA provides plaintiff with the general remedy under the

         UCC which includes Refund or Revocation of Acceptance.




                                             Page 36 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 37 of 47




      216.       The exclusive remedy under the Warranty of repair or replace fails in its essential

         purpose because the repair or replacement of only certain items, does not satisfy the

         purpose of rectifying defects of the subject vessel under the circumstances of this case

         where the entire vessel is effectively rendered defective, unreliable, unmerchantable,

         nonconforming, unfit, unseaworthy, dangerous and unrepairable.

      217.       In addition the wararnty provides that the determination of defect and remedy of

         the defect is at the sole discretion of the FERRETTI in violation of the the MMWA.

      218.       The limitation on remedies further render any warranty provided to Plaintiff is

         illusory, depriving Plaintiff of reasonable protections against breach and the fair quantum

         of remedies guaranteed by the Uniform Commercial Code

      219.       As a result of the foregoing Plaintiff has sustained damages and is entitled to relief

         under the Uniform Commercial Code including but not limited to actual damages as well

         as consequential and incidential damages.

      220.       The warranty offered by Defendants, further violates the requirements of the

         MMWA, 15 U.S.C. § 2301, et seq., entitling Plaintiff to remedies thereunder.

      221.       Accordingly, Plaintiff may resort to all remedies under the MMWA, the Uniform

         Commercial Code and common law law including refund and direct, consequential and

         incidental damages.

         WHEREFORE, Plaintiff demands judgment agaomst FERRETTI S.p.A., ALLIED

      MARINE D/B/A FERRETTI GROUP USA and FERRETTI GROUP of AMERICA D/B/A

      FERRETTI GROUP as joint ventureres for consequential, compensatory, expectancy,

      resulting, incidental and reliance damages, prejudgment interest, and for costs, and attorneys’




                                            Page 37 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 38 of 47




      fees pursuant to the Florida Uniform Commercial Code and MMWA, 15 U.S.C. § 2310(d);

      and for such other and further relief that this Honorable Court deems just and proper.



                      COUNT III- REVOCATION OF ACCEPTANCE
                FERRETTI GROUP OF AMERICA, LLC dba FERRETTI GROUP

      222.       The allegations contained in paragraphs 1 through 182 above are realleged and

         incorporated as if fully stated herein.

      223.       The cause of action alleged in this Count is brought pursuant to the MMWA, 15

         U.S.C. § 2301, et seq.

      224.       Prior to purchase, at delivery and after delivery, Defendants represented to

         Plaintiff that the subject vessel was capable, suitable, appropriate and free of defects for

         the use intended by Plaintiff as a recreational vessel.

      225.       After acceptance of delivery of the vessel, Plaintiff learned that the vessel was not

         designed, constructed, fabricated, manufactured or assembled as warranted.

      226.       The subject vessel fails to conform due to the existence of defects in material,

         design, construction, workmanship, fabrication, manufacturing and assembly as more

         particularly set forth above in paragraphs 121 to 157.

      227.       The nonconformity and deficiencies in material, design, construction,

         workmanship, fabrication, manufacturing and assembly are significant and have directly

         and substantially impaired the value of the vessel.

      228.       Plaintiff has been denied the benefit he bargained for when purchasing vessel.

         Plaintiff has not have the benefit of the use of the RIVA. Plaintiffs was simply not sold

         the goods they bargained for and have, therefore, been damaged to the full extent of the



                                             Page 38 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 39 of 47




         purchase price, consequential and incidental costs, as well as attorney’s fees pursuant to

         statute.

      229.          Plaintiff relied upon the representations from Defendants that they would honor

         the warranty commitments and Conditional Acceptance items and repair or replace the

         vessel and any defects in materials or workmanship as identified herein, to permit the

         vessel to operate as a recreational vessel.

      230.          Defendants have not satisfied the conditions set forth on the Conditional

         Acceptance as described in paragraphs 98 to 106.

      231.          Notice of the finding of the vessel’s defects was provided to Defendants within a

         reasonable time after the discovery of the defects.

      232.          Defendants have had sufficient opportunity to cure but failed to cure the defects

         in the vessel.

      233.          As a direct and proximate result of the failure to satisfy contractual obligations and

         the nonconformity and deficiencies in design, construction, fabrication, manufacturing and

         or assembly of the vessel, Plaintiff has elected to revoke its acceptance of a non-conforming

         subject vessel and seeks return of its purchase price, as well as actual, direct, consequential,

         incidental, and reliance damages which include but are not limited to the purchase price of

         the subject vessel, together with prejudgment interest, costs, and attorneys’ fees pursuant

         to the MMWA, 15 USC § 2310(d).

      WHEREFORE, Plaintiff demands judgment against FERRETTI GROUP OF AMERICA,

      LLC dba FERRETTI GROUP for consequential, compensatory, expectancy, resulting,

      incidental and reliance damages, prejudgment interest, and for costs, and attorneys’ fees

      pursuant to the Uniform Commercial Code and MMWA, 15 U.S.C. § 2310(d); and for such



                                               Page 39 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 40 of 47




      other and further relief that this Honorable Court deems just and proper.


                                              COUNT IV
      BREACH OF EXPRESS WRITTEN WARRANTY against ALLIED MARINE dba
                                     FERRETTI GROUP USA


      234.       The allegations contained in paragraphs 1 through 182 above are realleged and

         incorporated as if fully stated herein.

      235.       Plaintiff has privity with ALLIED MARINE d/b/a FERRETTI GROUP USA.

      236.       ALLIED MARINE d/b/a FERRETTI GROUP USA was the Warrantor as it issued

         the written FERRETTI GROUP USA LIMITED WARRANTY (FOR RIVA YACHTS).

      237.       Defendant ALLIED MARINE INC., doing business as FERRETTI GROUP USA

         individually and as agent of FERRETTI S.P.A. expressly warranted to repair or replace all

         defects in items manufactured by FERRETTI S.p.A and to repair or replace all defects in

         the Yacht’s hull and fiberglass structural components in the boat purchased by Plaintiff.

      238.       Plaintiff discovered numerous defects in the materials and workmanship of vessel,

         including, but not limited to defects in the hull, engines, electrical system and fittings and

         other equipment on the vessel.

      239.       All defects described above in paragraphs 107 to 157 were covered items under the

         terms of the express written warranty.

      240.       After discovering the defects, Plaintiff contacted Defendant on numerous occasions

         within the warranty period and requested that the defects be repaired or replaced.

      241.       As required by Defendant's warranty procedures, Plaintiff cooperated fully with

         FERRETTI to allow repair or replacement of the defects




                                             Page 40 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 41 of 47




      242.          Defendant and/or the agents or representatives of Defendant inspected and

          attempted to perform repairs on the warranted defects, but were unable to correct

          the problems after numerous attempts.

      243.          Defendant had a reasonable opportunities to correct the defects in the materials and

          workmanship of the vessel but failed to do so.

      244.          Alternatively, the Defendant refused to honor the warranty and recognize warranty

          claims.

      245.          The action of Defendant in refusing and continuing to refuse to correct the defects

          in the materials and workmanship constitute a breach of the express warranty covering the

          vessel and is a violation of the Magnuson Moss Warranty Act.

      246.          Defendant ALLIED MARINE INC., doing business as FERRETTI GROUP USA,

          refused or was unabile to repair the warranted defects in a reasonable time, failed to repair

          warranted defects after a reasonable number of attempts, or failed to honor the express

          written warranty.

      247.          As a result of Defendant’s breach of the express warranty, it has become necessary

          for Plaintiff to retain the undersigned attorneys and has incurred and continues to incur

          legal fees, costs, and expenses in relation to this lawsuit.

      248.          As a result of Defendant’s failure to honor the terms of the express written warranty,

          Plaintiff has sustained damages.

   WHEREFORE, Plaintiff demands judgment against Defendant ALLIED MARINE INC., doing

   business as FERRETTI GROUP USA, for damages under the Uniform Commercial Code and

   MMWA, including consequential, compensatory, expectancy, resulting, incidental and reliance

   damages, prejudgment interest, and for costs, and attorneys’ and any other relief permitted by law.



                                               Page 41 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 42 of 47




                                              COUNT V
     BREACH OF EXPRESS WARRANTY AS TO FERRETTI S.p.A., ALLIED MARINE
       D/B/A FERRETTI GROUP USA and FERRETTI GROUP of AMERICA D/B/A
                        FERRETTI GROUP AS A JOINT VENTURERS


      249.      The allegations contained in paragraphs 1 through 174 above are realleged and

         incorporated as if fully stated herein.

      250.      Plaintiff has privity with ALLIED MARINE D/B/A FERRETTI GROUP USA and

         FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP.

      251.      Plaintiff has privity with FERRETTI S.p.A., as ALLIED MARINE D/B/A

         FERRETTI GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI

         GROUP are agents for FERRETTI S.p.A.

      252.      FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP USA and

         FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP as joint venturers with

         respect to the sale, distribution and service of the vessel were jointly obligated under the

         warranty issued to Plaintiff for the vessel.

      253.      Defendants FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP

         USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP as joint

         venturers expressly warranted to repair or replace all defects in items manufactured by

         FERRETTI S.p.A and to repair or replace all defects in the Yachts hull and fiberglass

         structural components in the boat purchased by Plaintiff.

      254.      Plaintiff discovered numerous defects in the materials and workmanship of vessel,

         including, but not limited to defects in the hull, engines, electrical system and fittings and

         other equipment on the vessel.



                                             Page 42 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 43 of 47




      255.         All defects described in paragraphs 107 to 157 above were covered items under the

         terms of the express written warranty.

      256.         After discovering the defects, Plaintiff contacted Defendant FERRETTI S.p.A.,

         ALLIED MARINE D/B/A FERRETTI GROUP USA and FERRETTI GROUP of

         AMERICA D/B/A FERRETTI GROUP as joint venturers on numerous occasions within

         the warranty period and requested that the defects be repaired or replaced.

      257.         As required by Defendant's warranty procedures, Plaintiff cooperated fully with the

         Joint Venturers to allow repair or replacement of the defects

      258.         Defendants FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP

         USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP as joint

         venturers and/or the agents or representatives of Defendant inspected and attempted to

         perform repairs on the warranted defects, but were unable to correct the problems

         after numerous attempts.

      259.         Defendants FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI GROUP

         USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP as joint

         venturers have had a reasonable opportunities to correct the defects in the materials and

         workmanship of the vessel but failed to do so.

      260.         Alternatively, the Defendants refused to honor the warranty and recognize warranty

         claims.

      261.         The action of Defendants in refusing or inability to correct and continuing to refuse

         or inability to correct the defects in the materials and workmanship constitute a breach of

         the express warranty covering the vessel and is a violation of the Magnuson Moss Warranty

         Act.



                                              Page 43 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 44 of 47




      262.       Defendants Defendant FERRETTI S.p.A., ALLIED MARINE D/B/A FERRETTI

          GROUP USA and FERRETTI GROUP of AMERICA D/B/A FERRETTI GROUP as joint

          venturers failed to repair the warranted defects in a reasonable time, failed to repair

          warranted defects after a reasonable number of attempts, or failed to honor the express

          written warranty.

      263.       As a result of Defendants’ breach of the express warranty, it has become necessary

          for Plaintiff to retain the undersigned attorneys and has incurred and continues to incur

          legal fees, costs, and expenses in relation to this lawsuit.

      264.       As a result of Defendants’ failure to honor the terms of the express written warranty,

          Plaintiff has sustained damages.

   WHEREFORE, Plaintiff demands judgment against Defendant Defendant FERRETTI S.p.A.,

   ALLIED MARINE D/B/A FERRETTI GROUP USA and FERRETTI GROUP of AMERICA

   D/B/A FERRETTI GROUP as joint venturers for damages the under Uniform Commercial Code

   and MMWA, including consequential, compensatory, expectancy, resulting, incidental and

   reliance damages, prejudgment interest, and for costs, and attorneys’ fees and any other relief

   permitted by law.

                                 COUNT VI
            BREACH OF IMPLIED WARRANTY OF MECHANTIBILITY
   FERRETTI S.P.A., ALLIED MARINE INC., doing business as FERRETTI GROUP USA


      265.       The allegations contained in paragraphs 1 through 182 above are realleged and

          incorporated as if fully stated herein.

      266.       Plaintiff has privity with ALLIED MARINE D/B/A FERRETTI GROUP USA.

      267.        Plaintiff has privity with FERRETTI S.p.A., as ALLIED MARINE D/B/A

          FERRETTI GROUP USA is agent for FERRETTI S.p.A.


                                              Page 44 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 45 of 47




      268.      FERRETTI S.P.A., and ALLIED MARINE INC., doing business as FERRETTI

         GROUP USA are suppliers of the RIVA.

      269.      At all times material hereto FERRETTI S.P.A., and ALLIED MARINE INC.,

         doing business as FERRETTI GROUP USA, acted in concert to effectuate the sale and

         distribution of vessels in the United States and particularly in Florida which were

         manufactured by FERRETTI S.P.A.

      270.      FERRETTI GROUP OF AMERICA, LLC dba FERRETTI GROUP USA

         individually and as agent of FERRETTI S.P.A entered into an agreement for the sale of

         consumer goods to the Plaintiff. That agreement provided for issuance of a written

         warranty for the vessel by the manufacturer.

      271.      Defendant ALLIED MARINE INC., doing business as FERRETTI GROUP USA

         individually and as agent of FERRETTI S.p.A issued the manufacturers written warranty

         required by the purchase and sale agreement.

      272.      Plaintiff has privity with Defendant ALLIED MARINE INC., doing business as

         FERRETTI GROUP USA individually and as agent of FERRETTI S.p.A and FERRETTI

         GROUP OF AMERICA, LLC dba FERRETTI GROUP and FERRETTI S.p.A. as

         described in paragraphs 5 through 86.

      273.      Under Florida Law implied in every contract for the sale of goods is a warranty of

         merchantability.

      274.      FERRETTI S.p.A., ALLIED MARINE INC., doing business as FERRETTI

         GROUP USA, and FERRETTI GROUP OF AMERICA, LLC dba FERRETTI GROUP

         are suppliers, manufacturers and warrantors as those terms are defined by 15 U.S.C. § 2301.




                                           Page 45 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 46 of 47




      275.        As suppliers of consumer goods, the Defendants are precluded by law from

          disclaiming the implied warranty of merchantability where a written warranty is issued.

          Any disclaimer of the implied warranties are ineffective as a matter of law. 15 U.S.C. §

          2308.

      276.        The vessel was delivered with defects including, but not limited to defects in the

          hull, paint, engine, electrical system and fittings and other equipment on the vessel

          rendering it unmerchantible.

      277.        Plaintiff contacted Defendants. through its representatives and advised Defendants

          of the defects in the vessel.

      278.        Defendants. FERRETTI S.P.A., and ALLIED MARINE INC., doing business as

          FERRETTI GROUP USA, breached the implied warranty of merchantability by

          manufacturing and supplying the yacht which was defective and not fit for the ordinary

          purposes for which it was to be used.

      279.        Plaintiff has incurred damage as a result of FERRETTI S.P.A., and ALLIED

          MARINE INC., doing business as FERRETTI GROUP USA, breach of the implied

          warranties of merchantability and fitness; has lost the use of the vessel and incurred or will

          incur expenses for the repair, reconstruction, replacement, and completion of the work and

          all reasonable costs related thereto.

   WHEREFORE, Plaintiff demands judgment against FERRETTI S.P.A., and ALLIED MARINE

   INC., doing business as FERRETTI GROUP USA for damages, including consequential,

   compensatory, expectancy, resulting, incidental and reliance damages, prejudgment interest, and

   for costs, and attorneys’ fees and any other relief permitted by law.




                                              Page 46 of 47
Case 0:21-cv-60358-XXXX Document 1 Entered on FLSD Docket 02/15/2021 Page 47 of 47




                                      By:/s Christopher R. Fertig
                                      CHRISTOPHER R. FERTIG, ESQ.
                                      Florida Bar No.: 218421
                                      chris.fertig@fertig.com
                                      DARLENE M. LIDONDICI, ESQ.
                                      Florida Bar No.: 516521
                                      dml@fertig.com
                                      FERTIG & GRAMLING
                                      200 S.E. 13th Street
                                      Fort Lauderdale, FL 33316
                                      Telephone: 954-763-5020
                                      Facsimile: 954-763-5412
                                      Counsel for Plaintiff




                                   Page 47 of 47
